ORDER

PER CURIAM:
Appellant appeals from a judgment entered in the Circuit Court of Jackson County granting summary judgment in favor of Respondent South Metro Fire Protection District (“SMFPD”) in an action she filed against SMFPD for the negligent hiring and retention of Phillip Brillhart. After a thorough review of the record, we conclude that the trial court did not err in entering summary judgment on Appellant’s claims. No jurisprudential purpose would be served by a formal, published opinion; however, a memorandum explaining the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).